Name: Commission Regulation (EEC) No 131/84 of 17 January 1984 on the classification of goods in subheading 27.03 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  energy policy
 Date Published: nan

 No L 17/ 18 Official Journal of the European Communities 20 . 1 . 84 COMMISSION REGULATION (EEC) No 131/84 of 17 January 1984 on die classification of goods in subheading 27.03 A of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ( !), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provi ­ sions must be laid down concerning the tariff classifi ­ cation of mixtures of peat (containing not less than 75 % turf by weight) and other substances such as farmyard manure, lime, sand, rotted leaf mould, marl and very small quantities of other fertilizers, with a total content of potassium (calculated as K20), nitrogen, phosphorus (calculated as P2Os) not excee ­ ding 1 % by weight ; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 3333/83 (3), refers under heading No 27.03 to 'peat (including peat litter), whether or not agglomerated' ; Whereas the goods in question, by virtue of their characteristics, cannot be regarded as goods falling within heading No 31.05 ; Whereas the goods in question have the essential character of peat falling within heading No 27.03 and must therefore be classified in subheading 27.03 A of that heading ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : Article 1 Mixtures of peat containing not less than 75 % turf by weight) and other substances such as farmyard manure, lime, sand, rotted leaf mould and very small quantities of other fertilizers, with a total content of potassium (calculated as KzO), nitrogen, phosphorus (calculated as P2Oj) not exceeding 1 % by weight, shall be classified in the Common Customs Tariff under the following subheading : 27.03 Peat (including peat litter), whether or not agglomerated : A. Peat Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 1983. For the Commission Antonio GIOLITTI Member of the Commission ( ») OJ No L 14, 21 . 1 . 1969, p. 1 . 0 OJ No L 172, 22. 7. 1968, p. 1 . (3) OJ No L 313, 14. 11 . 1983, p. 1 .